In a child protective proceeding pursuant to Family Court Act article 10, the mother, Antoinette E, and Clifford E, a person legally responsible for the care of the subject child, separately appeal from a fact-finding order of the Family Court, Kings County (Elkins, J), dated April 28, 2006, which, after a hearing, found that they abused the subject child.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court’s finding that the subject child is an abused child is supported by a preponderance of the evidence at the hearing (see Family Court Act § 1012 [e] [i]; § 1046 [a] [vi]; [b] [i]; Matter of Maithsa Edourd S., 27 AD3d 475 [2006]; Matter of Eli G., 189 AD2d 764, 764-765 [1993]; Matter of C. Children, 183 AD2d 767 [1992]).
The mother’s remaining contention is without merit. Rivera, J.E, Krausman, Skelos and Balkin, JJ, concur.